DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 drawn to Claims 136-139 in the reply filed on 18 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In general it is clear what is intended by the recitation of parts such as “the clean air outlet” (line 4) “the filter arrangement clean air outlet” (line 7)  “the elbow first end” (line 9, 13) “the elbow second end” (line 9, 13, 15, 17, 21)  “the filter element seal surface” (line 20) and “the filter arrangement clean air outlet” (lines 22-23) in Claim 136; and “the clean air outlet” (line 4) “the filter arrangement clean air outlet” (line 7) “the elbow first end” (line 10) and “the elbow second end” (lines 10, 11, 13, 17) “the filter element seal surface” (line 16) and “the filter arrangement clean air outlet” (line 19) of Claim 137. However, each of these terms are first introduced in such a way that they do not have strict antecedent basis. “An elbow having a first end” becomes “the elbow first end” or “the filter element seal member… defines a seal surface” becomes “the filter element seal surface”. Given the varied ways some of the parts are referred to within the same claim and that it is not immediately clear what each part is without re-reading the claim there is insufficient antecedent basis for these limitations and appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 136 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2)  as being anticipated by Nelson et al. (US 8,216,334).
With regards to Claim 136 Nelson teaches:
A filter pack, part 745, having a dirty air inlet and an opposite clear air outlet. The air flows in a first axial direction, part 780, through the filter pack. The filter media pack is pleated. See Nelson Paragraph 138 describing a z-pack which is fluted or pleated panels stacked together to allow the air to flow through the filter axially. An elbow, part 795, having a first end constructed to extend from the clean air outlet of the filter, part 745, to a second end wherein the air flows in a second axial direction and comprising an air flow enclosure with an interior volume extending from the elbow first end to the 

    PNG
    media_image1.png
    579
    794
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 137-138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 8,216,334).
With regards to Claim 137 Nelson teaches:
A filter element substantially identical to that taught above with regards to Claim 136 but which has a circular filter element seal surface as opposed to a non-circular one. 
A filter media pack, part 630, with an inlet flow face, part 631, and a first axis, part 580, going from the inlet to the outlet face of the filter media pack. The pack is pleated, see Nelson Paragraph 138 describing a z-pack which is fluted or pleated panels stacked together to allow the air to flow through the filter axially. An elbow, part 540, with an interior volume having a first end and a second end where the first end is adjacent to the clean outlet face of the filter media pack and the second end is at the clean air outlet of the housing, part 560. A filter element seal member, part 575, which has an internally directed radial seal which has a cross-sectional shape which is circular. And which is located downstream of the clean air outlet face of the filter media pack. (See Nelson Fig. 26 and 28 and Col. 19 line 32-42, Col. 21 lines 20-35, 50-60, 60-65)
Nelson does not explicitly teach that the seal is oval. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circular outlet to be oval as both shapes are ellipses, changes in shape are well known for filtering, an ovular shape would provide additional benefits of a larger exit for clean air with a similar general shape. Further Nelson teaches that the shape of the outlet end is a design choice, see Nelson Paragraph 329 and 330 and one of ordinary skill in the art would choose whatever shape is best suited to their application. 
With regards to Claim 138 Nelson further teaches:
The pleated media pack comprises a panel construction. (See Nelson Fig. 26 part 630)
Claim 139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 8,216,334) hereinafter ‘334 in view of Nelson et al. (US 7,625,419) hereinafter ‘419 .
With regards to Claim 139:
‘334 teaches:
A z-filter with pleated or fluted media which is constructed in a rectangular manner. (See ‘334 Paragraph 138 and Fig. 26)
‘334 does not teach:
The pleated media is arranged around an open interior.
‘419 teaches:
A z-filter with pleated or fluted media which is constructed around an open interior or “center recessed region”. (See ‘419 Fig. 10 and Col. 13 line 64 to col. 14 line 14)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of ‘334 to replace the z-filter of ‘334 with the z-filter media pack of ‘419 in order to incorporate a handle, part 341, which would aid in construction of the filter system and realize other advantages taught by ‘419 Col. 20 lines 13-25. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIT E. ANBACHT
Examiner
Art Unit 1776

/BRIT E. ANBACHT/Examiner, Art Unit 1776